Citation Nr: 0948152	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbar radiculopathy of the right lower 
extremity.

3.  Entitlement to a disability rating in excess of 10 
percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include whether the 
claim should be referred to the Director, Compensation and 
Pension Service.

5.  Entitlement to service connection for a cervical spine 
disability, and for disabilities of the elbows, ankles, 
knees, shoulders, hips, and feet-each claimed as secondary 
to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the RO that, in 
pertinent part, denied increased disability ratings for 
lumbar radiculopathy of each lower extremity and denied an 
award of TDIU benefits, and denied service connection for all 
body joints and for an upper back disability; and from a May 
2007 decision of the RO that decreased the evaluation for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine from 40 percent (effective in May 2005) to 
20 percent under Diagnostic Code 5243, effective August 2007, 
a period less than 5 years.  The Veteran timely appealed.

In December 2008, the Veteran testified during a hearing 
before RO personnel.  

In September 2009, the Veteran testified during a video 
conference hearing before the undersigned.  Following the 
hearing, the Veteran's attorney submitted additional evidence 
and waived initial consideration of the evidence by the RO.  

The issue of entitlement to an award of TDIU benefits, to 
include whether the claim should be referred to the Director, 
Compensation and Pension Service, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  At the September 4, 2009 hearing-prior to the 
promulgation of a decision in the appeal-the Board received 
notification from the Veteran, through his authorized 
representative, that a withdrawal of the appeal for service 
connection for a cervical spine disability, and for 
disabilities of the elbows, ankles, knees, shoulders, hips, 
and feet is requested.

2.  When compared with medical findings of the June 2005 VA 
examination report and October 2005 X-rays that formed the 
basis for the 40 percent disability rating, the January 2007 
VA examination report and 2006 progress notes do not reflect 
overall improvement in the Veteran's degenerative disc 
disease of the lumbar spine.

3.  The Veteran's degenerative disc disease of the lumbar 
spine has been manifested by significant limitation of motion 
of the thoracolumbar spine and painful motion; ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest have 
not been demonstrated.

4.  The Veteran's lumbar radiculopathy of the right lower 
extremity is manifested by, at most, mild incomplete 
paralysis of the sciatic nerve; moderate incomplete paralysis 
of the sciatic nerve has not been demonstrated.

5.  The Veteran's lumbar radiculopathy of the left lower 
extremity is manifested by, at most, mild incomplete 
paralysis of the sciatic nerve; moderate incomplete paralysis 
of the sciatic nerve is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for a cervical spine disability, and for 
disabilities of the elbows, ankles, knees, shoulders, hips, 
and feet, by the Veteran (or his attorney) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for restoration of the 40 percent rating for 
the Veteran's degenerative disc disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344(c).

3.  The criteria for a disability rating in excess of 
40 percent for the Veteran's degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for the Veteran's lumbar radiculopathy of the right 
lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for the Veteran's lumbar radiculopathy of the left 
lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).  Through October 2006 and May 2008 letters, the RO 
notified the Veteran of elements of an increased rating claim 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.  

In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the September 
2009 hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran withdrew the appeal for service 
connection for a cervical spine disability, and for 
disabilities of the elbows, ankles, knees, shoulders, hips, 
and feet-each claimed as secondary to service-connected 
disabilities-at his prehearing conference, and this was 
reduced to writing in the hearing transcript.  There remain 
no allegations of errors of fact or law for appellate 
consideration as to each of those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
those claims for service connection, and the issues are 
dismissed.

III.  Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Board has considered the full history of the disability.  
Service connection for low back strain with degenerative L-5 
facet joint was originally granted in a January 1978 rating 
decision.  At that time, the RO assigned a 0 percent 
(noncompensable) disability rating.  Effective August 1990, 
the RO increased the evaluation to 10 percent.

The Veteran filed a claim for increased compensation in 
May 2005.  In a December 2005 rating decision, the RO 
increased the rating to 40 percent effective May 2005-based 
upon VA examination showing continuous reports of low back 
pain and functional loss due to limited and painful motion of 
the lumbar spine.  A May 2007 decision of the RO decreased 
the evaluation for the Veteran's service-connected 
degenerative disc disease of the lumbar spine from 40 percent 
(effective in May 2005) to 20 percent under Diagnostic Code 
5243, effective August 1, 2007-a period less than 5 years.  



A.  Reduction in a Service-Connected Disability Rating

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 38 C.F.R. § 3.105(e).  By a February 2007 
rating decision and February 2007 letter to the Veteran, the 
RO satisfied the procedural requirements.

In this case, the Veteran did not request a hearing, and no 
additional evidence was received within the 60-day period.  
Accordingly, the RO sent the Veteran written notice of the 
final action in May 2007.  This notice set forth the reasons 
for the action and the evidence upon which the action was 
based. 38 C.F.R. § 3.105(e).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires. 38 
C.F.R. § 3.105(e).  Here, notice was sent in a May 2007 
letter and the effective date of the reduction was August 1, 
2007.  The RO satisfied the requirements by allowing a 60-day 
period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record. Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c) which 
provides that a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-282 (1992).

In this case, when the January 2007 VA examination report 
(along with the January 2006 and August 2006 VA progress 
notes) are compared with the June 2005 VA examination report 
and October 2005 X-rays) that formed the basis for the 
initial 40 percent rating, improvement in the Veteran's 
degenerative disc disease of the lumbar spine is not 
demonstrated.

Specifically, each examiner found paraspinal tenderness and 
pain with movement.  The January 2007 examiner also noted 
fatigability, limitation of repetition, and lack of 
endurance.  The June 2005 examiner found that the Veteran was 
unable to perform extension, and noted degenerative changes 
around the lumbar spine.  When both the Veteran's subjective 
complaints (8-to-9 out of 10 in intensity) and the VA 
examiners' objective findings are considered, no overall 
improvement in the Veteran's service-connected degenerative 
disc disease of the lumbar spine to warrant reduction in 
rating is established.  38 C.F.R. § 3.344(c).

In claims seeking restoration of a reduced benefit, the 
central question is not whether the schedular criteria for a 
particular rating are met (as in a claim for increase), but 
whether the criteria for reduction were met.  See, e.g., 
Peyton v. Derwinski, 1 Vet. App. 282 (1990).  As, in this 
case, the evidence of record demonstrates no overall 
improvement in the Veteran's service-connected degenerative 
disc disease of the lumbar spine (the applicable standard for 
ratings in effect for less than 5 years), the Board finds 
that the reduction in rating from 40 percent to 20 percent 
was improper; and that restoration of the 40 percent 
evaluation, from August 1, 2001, is warranted.  See 38 C.F.R. 
§ 3.344(c); Dofflemeyer, 2 Vet. App. at 251-252.  



B.  Evaluation of Degenerative Disc Disease of the Lumbar 
Spine 

As noted above, a 40 percent disability rating has been 
restored for the Veteran's degenerative disc disease of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for diseases and injuries of 
the spine, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).  

Alternatively, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or under the 
general rating formula (which provides the criteria for 
rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A maximum 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The report of VA examination in July 2005 reflects that range 
of motion of the lumbar spine was to 30 degrees on flexion; 
the Veteran was unable to perform extension.  Lateral flexion 
to the right and left was to 5 degrees, and rotation to the 
right and left was to 20 degrees.  There was pain and fatigue 
with movement.  X-rays revealed degenerative changes at the 
L5-S1 level.

In January 2006, the Veteran began using a TENS unit for pain 
associated with chronic degenerative disc disease.

The report of VA examination in January 2007 reflects that 
range of motion of the lumbar spine was to 45 degrees on 
flexion; to 10 degrees on extension; to 10 degrees on lateral 
flexion to the right and left; and to 20 degrees on rotation 
to the right and left.  Pain was noted throughout the entire 
range of motion, and with repetitive motion.  The Veteran 
reported pain daily, with occasional flare-ups occurring 2 or 
3 times weekly.

Private treatment records reflect that the Veteran underwent 
a caudal epidural block, bilateral lumbar facet blocks, and 
bilateral sacroiliac joint injection in November 2008.

A private medical evaluation in December 2008 reflects that 
the Veteran has ankylosis of the entire thoracolumbar spine, 
although noting forward flexion of the thoracolumbar spine to 
40 degrees.

On range of motion examination in January 2009, flexion was 
from 5 degrees to 40 degrees; the Veteran was unable to 
extend past -5 degrees.  Lateral bending and rotation were to 
5 degrees.  There was no increase in pain on repeated range 
of motion, but there was pain throughout all motions.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Here, the evidence shows 
that the Veteran can flex his thoracolumbar spine and, thus, 
does not have ankylosis.  His degenerative disc disease of 
the lumbar spine, therefore, does not meet the criteria for a 
disability rating in excess of 40 percent under the general 
rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months to warrant an increased 
disability rating.
 
Neurological deficits have been separately evaluated, and are 
discussed below.

C.  Radiculopathy of Each Lower Extremity

Service connection has been established for lumbar 
radiculopathy of each lower extremity.  The RO assigned 
separate 10 percent disability ratings for each lower 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
pertaining to the sciatic nerve.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve of the lower extremity.  A 40 
percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve of the lower 
extremity.  A 60 percent evaluation is warranted for severe 
incomplete paralysis, with marked muscular atrophy, of the 
sciatic nerve of the lower extremity.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The report of VA examination in June 2005 includes a 
diagnosis of lumbar radiculopathy.  Motor examination showed 
4+/5 in his bilateral lower extremities, secondary to pain; 
Lasgue signs of bilateral lower extremities were positive.  
Deep tendon reflexes were 2+ throughout, and normal sensation 
was noted.  The examiner also noted weakness in the Veteran's 
legs.

VA progress notes, dated in November 2005 and in January 
2006, reveal complaints of legs feeling weak after walking 
just short distances, and that the Veteran awakened at night 
with leg cramps.  On examination, sensation was full; pulses 
remained diminished distally, bilaterally.  

The report of a January 2007 VA examination reflects that an 
electromyogram and nerve conduction studies were reported as 
normal in both lower extremities.  Records show that the 
Veteran may have early peripheral neuropathy.  On 
examination, the lower extremities demonstrated 5/5 strength 
bilaterally at the hip flexors, quads, hamstrings, anterior 
tibialis, and gastrocsoleus complex.  There was subjective 
paresthesia along the bottom of both feet, but otherwise 
intact sensation at other dermatomal levels in the lower 
extremities.

During a January 2009 VA examination, the Veteran reported 
weakness in his lower extremities and described some numbness 
in the bilateral lateral calves.  On examination, the Veteran 
did not have any subjective degrees of sensation to light 
touch in his bilateral lower extremities.  

In this case, the evidence of record does not reveal that an 
increased disability rating for either lower extremity is 
warranted under Diagnostic Code 8520.  There is no evidence 
of moderate incomplete paralysis of the sciatic nerve of 
either lower extremity.  Thus, the weight of the evidence is 
against the grant of an increased disability rating for 
radiculopathy of each lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2009). 







	(CONTINUED ON NEXT PAGE)







ORDER

The appeal for service connection for a cervical spine 
disability, and for disabilities of the elbows, ankles, 
knees, shoulders, hips, and feet is dismissed.

Restoration of a 40 percent rating for degenerative disc 
disease of the lumbar spine is granted.

An increased rating for degenerative disc disease of the 
lumbar spine is denied.

An increased rating for lumbar radiculopathy of the right 
lower extremity is denied.

An increased rating for lumbar radiculopathy of the left 
lower extremity is denied.
 

REMAND

TDIU Benefits

The Veteran reported that he had completed three years of 
high school, and he passed a GED (general educational 
development) test.  He reportedly last worked as a butcher 
from 1985 to 1986.
  
Service connection is currently in effect for degenerative 
disc disease of the lumbar spine, evaluated as 40 percent 
disabling; for lumbar radiculopathy of the right lower 
extremity, evaluated as 10 percent disabling; and for lumbar 
radiculopathy of the left lower extremity, evaluated as 
10 percent disabling.  The combined disability rating is 50 
percent.  See 38 C.F.R. § 4.25 (2009).  This combined 
disability rating does not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the Veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of Veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section. 38 C.F.R. § 4.16(b).

During a January 2007 VA examination, the Veteran reported 
having pain everyday and occasional flare-ups about 2 or 3 
times weekly.  He reported no precipitating factors for his 
flare-ups, which came suddenly and without warning, and made 
it difficult for him to get out of bed.  The Veteran could 
sit for 15 minutes at a time, stand for 5 minutes at a time, 
and walk for about 100 feet.  When lying down, he constantly 
had to shift his position to be comfortable.  The Veteran has 
not been prescribed bed rest by a physician, and has had no 
totally incapacitating episodes in the past 12 months.  The 
Veteran reportedly was on multiple medications, and he has 
not worked because of his back problems since 1985.

Private treatment records reflect that the Veteran underwent 
a caudal epidural block, bilateral lumbar facet blocks, and 
bilateral sacroiliac joint injection in November 2008.

An independent medical evaluation, dated in December 2008, 
reflects that the Veteran has a significant problem with his 
lower back, with significant degenerative disc disease and 
spinal stenosis, which has resulted into compression of his 
nerve roots and made it difficult to ambulate.  The physician 
noted that the Veteran took several narcotic medications to 
calm his pain.

During a January 2009 VA examination, the Veteran reported 
flare-ups every 30 to 40 minutes when sitting, standing, 
walking, or laying down.  The Veteran reported taking 
narcotic medications, as well as having had a few injections 
and facet blocks with minimal to no relief.  The examiner 
also noted that the Veteran had a diagnosis of fibromyalgia, 
and was significantly limited in activities of daily living.  
He could not significantly mobilize outside the home, and 
presented in a wheelchair.  The examiner found it difficult 
to evaluate the extent of the Veteran's back pathology with 
his diagnoses of fibromyalgia and avascular necrosis of the 
right hip.  

In September 2009, the Veteran testified that, following his 
last VA examination, he went to the emergency room due to 
pain from the motioning his back.

Where there is plausible evidence that a Veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the Veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, it is clear that such referral is 
warranted.

Given the above decision, this matter is remanded for the 
following action:

The RO or AMC should submit the claim for 
a total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The RO 
or AMC should follow the dictates of 
38 C.F.R. § 4.16(b) in making this 
submission.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


